Lore, C. J.,
charging the jury:
Gentlemen of the jury:—Lugi Pucca, the prisoner at the bar, *76is charged in the indictment with using for the purpose of sexual intercourse, on the first day of February, 1902, in this county, Rosalio Emiedo, a female under eighleen years of age.
The charge is brought under the act of Assembly, passed on March 29, 1889, which provides that, “ Whoever takes, receives, employs, harbors or uses or causes or procures to be taken, received, employed, harbored or used a male or female under the age of eighteen years, for the purpose of sexual intercourse, shall be deemed guilty of a misdemeanor.”
Under this indictment it is incumbent upon the State to prove to your satisfaction, beyond a reasonable doubt, that on or about the time alleged in the indictment, in this county, the prisoner, Lugi Pucca, did use this child, she then being under eighteen years of age, for the purpose of sexual intercourse.
Crimes of this character are not ordinarily perpetrated in the open, but privately and secretly and they usually depend largely upon the testimony of the two participants in the offense, if any such was committed. This is a charge which in common experience is comparatively easy to prove, but difficult to meet.
In order to find a verdict of guilty in this case you should be satisfied from the evidence, beyond a reasonable doubt, that in this county, on the day alleged, this prosecuting witness was so used, and that she was then under eighteen years of age.
And in considering the evidence, we would call your attention, as requested by defendant’s counsel, to the fact that testimony of the previous good character of the defendant, when offered in the case, is to be taken like any other evidence tending to show the innocence of the accused, and for whatever that testimony is worth, in your judgment, under all the facts and circumstances of the case.
Again, it is incumbent on the State to prove all the material facts of this case. Such, for instance, as the minority of the child, the perpetration of the crime in this county, and the actual fact of sexual intercourse—beyond a reasonable doubt; for if there be a reasonable doubt from the testimony upon any one of these essen*77tial elements of the crime) that doubt should inure to the benefit of the accused, in a verdict of not guilty.
You have heard the evidence in this case, and it is for you to say, upon that evidence, whether the prisoner, Lugi Pucca, is guilty of the crime charged or not guilty.
Verdict, not guilty.